Citation Nr: 0926283	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  05-17 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for the service-connected low back disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from July 1977 to March 
2004.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

The issue of an initial rating in excess of 20 percent for 
the service-connected low back disability was remanded in 
August 2008 for additional development of the record.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

In June 2009, the Board received additional evidence directly 
from the veteran.  These private medical documents pertain to 
his current claim.  A waiver of consideration by the RO did 
not accompany these documents, nor has the RO had an 
opportunity to review and address the additional medical 
evidence.  See 38 C.F.R. § 20.1304(c).  

Significantly, the Board remanded this matter in 2008, for 
additional VA examination.  It was noted expressly that the 
Veteran had reported increased disability including radicular 
pain.  

A VA examination was conducted in January 2009 for the 
purpose of addressing the Veteran's complaints of radicular 
pain.  The Veteran reported a history of paresthesia at this 
examination.  

The VA examiner did not comment further regarding the report 
of paresthesia or have an opportunity to review the 
additional treatment records to account for his complaints.   

As the newly submitted medical evidence includes a diagnostic 
assessment of radicular syndrome involving the lower limbs, 
further timely action is required in this case.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he submit an updated list of the doctors 
and health care facilities that have 
treated him for his service-connected low 
back disability.  

The RO should make arrangements to obtain 
all the records of the treatment afforded 
to the Veteran from all the sources 
listed by him that are not already on 
file.  All information obtained should be 
made part of the file.  

2.  The RO should forward the claims 
folder to the VA physician who conducted 
the January 2009 review (or, if 
unavailable, to another appropriate VA 
physician) for additional review in light 
of the additional medical evidence.  The 
examiner is requested to review the 
claims folder and comment on the 
diagnostic assessment of radicular pain 
syndrome.  If another examination is 
needed, this should be scheduled.  Any 
tests, including an electromyogram (EMG) 
and nerve conduction studies (NCS), 
deemed necessary should be performed.  

3.  Following completion of all indicated 
development, the claim should be 
readjudicated in light of all the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a Supplemental Statement 
of the Case (SSOC) and given the 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition of any 
remaining claim.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


